Case 19-43402-mxm11 Doc 259-3 Filed 08/24/20    Entered 08/24/20 11:33:19   Page 1 of 4




                                 Exhibit 3
                               Notice of Effective Date
Case 19-43402-mxm11 Doc 259-3 Filed 08/24/20                          Entered 08/24/20 11:33:19             Page 2 of 4




      Judith W. Ross                                          James E. Van Horn
      State Bar No. 21010670                                  (admitted pro hac vice)
      Rachael L. Smiley                                       BARNES & THORNBURG LLP
      State Bar No. 24066158                                  1717 Pennsylvania Avenue NW, Suite 500
      ROSS & SMITH, PC                                        Washington, DC 20006-4623
      700 North Pearl Street, Suite 1610                      Telephone: 202-371-6351
      Dallas, Texas 75201                                     Facsimile: 202-289-1330
      Telephone: 214-377-7879                                 Email: jvanhorn@btlaw.com
      Facsimile: 214-377-9409
      Email: judith.ross@judithwross.com
               rachael.smiley@judithwross.com


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

  IN RE:                                                          §        Chapter 11
                                                                  §
  Rooftop Group International Pte. Ltd., et al.1                  §        Case No. 19-43402-mxm
                                                                  §
           Debtors.                                               §        Jointly Administered


   NOTICE OF (I) OCCURRENCE OF EFFECTIVE DATE OF ORDER CONFIRMING
      THE PLAN OF REORGANIZATION/LIQUIDATION OF ROOFTOP GROUP
     INTERNATIONAL PTE. LTD., ROOFTOP GROUP SERVICES (US), INC. AND
  ROOFTOP GROUP USA, INC. PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY
  CODE PROPOSED BY THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     OF ROOFTOP GROUP INTERNATIONAL PTE. LTD. AND THE CHAPTER 11
           TRUSTEE OF ROOFTOP GROUP SERVICES (US), INC. AND
    ROOFTOP GROUP USA, INC. AND (II) ADMINISTRATIVE CLAIMS BAR DATE

            PLEASE TAKE NOTICE THAT:

           1.    Confirmation of the Plan. On August [ ], 2020 the United States Bankruptcy Court
  for the Northern District of Texas (the “Bankruptcy Court”) entered an Order (the
  “Confirmation Order”) confirming the Plan of Reorganization/Liquidation of Rooftop Group
  International Pte. Ltd., Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc.
  Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Official Committee of Unsecured
  Creditors of Rooftop Group International Pte. Ltd. and the Chapter 11 Trustee of Rooftop Group

  1
   The Debtors in these chapter 11 cases are, including the last four digits of their respective EIN numbers, as follows:
  Rooftop Group International Pte. Ltd. (no EID), Rooftop Group USA, Inc. (8810) and Rooftop Group Services (US),
  Inc. (3705). The mailing address for Rooftop International is 5218 Spruce Street, Bellaire, TX 77401, and the mailing
  address for the chapter 11 Trustee of Rooftop USA and Rooftop Services is 509 North Montclair Avenue, Dallas,
  Texas 75208-5498.
Case 19-43402-mxm11 Doc 259-3 Filed 08/24/20               Entered 08/24/20 11:33:19         Page 3 of 4




  USA, Inc. and Rooftop Group Services (US) Inc. [Docket No. ___] (as modified and amended in
  accordance with the terms of the Confirmation Order, the “Plan”). Copies of the Confirmation
  Order and the Plan are available, for a fee, through the Bankruptcy Court’s website via PACER at
  https://www.txnb.uscourts.gov/, or without cost by contacting the undersigned counsel at the addresses
  below. Unless otherwise defined in this notice, capitalized terms used herein shall have the
  meanings ascribed to them in the Plan or the Confirmation Order.

          2.     Effective Date. The Effective Date of the Plan occurred on __________ .

           3.    Administrative Claims Bar Date. The Administrative Claims Bar Date for
  applications or requests for payment of Administrative Claims (as defined in the Plan) shall be
  thirty (30) calendar days after the Effective Date. Any Person or Entity that is required to file
  and serve a request for payment of an Administrative Claim and fails to timely file with the
  Bankruptcy Court and serve such a request on counsel for the Post-Confirmation Debtor and the
  Litigation Trustee shall be forever barred, estopped and enjoined from asserting such
  Administrative Claim or participating in distributions under the Plan on account thereof. Any such
  request for payment of an Administrative Claim must be served on counsel for the Post-
  Confirmation Debtor and the Litigation Trustee: (i) Barnes & Thornburg LLP, 1717 Pennsylvania
  Avenue NW, Suite 500, Washington, DC 20006-4623, Attn: James E. Van Horn; (ii) Ross &
  Smith, PC, 700 North Pearl Street, Suite 1610, Dallas, Texas 75201, Attn: Rachael L. Smiley; and
  (iii) Sherman & Yaquinto, L.L.P., 509 N. Montclair Avenue, Dallas, TX 75208-5498, Attn: Daniel
  J. Sherman.

  Dated: ___________ , 2020

                                               /s/
                                               Judith W. Ross
                                               State Bar No. 21010670
                                               Rachael L. Smiley
                                               State Bar No. 24066158
                                               ROSS & SMITH, PC
                                               700 North Pearl Street, Suite 1610
                                               Dallas, Texas 75201
                                               Telephone: 214-377-7879
                                               Facsimile: 214-377-9409
                                               Email: judith.ross@judithwross.com
                                               rachael.smiley@judithwross.com

                                               -and-

                                               James E. Van Horn
                                               (admitted pro hac vice)
                                               BARNES & THORNBURG LLP
                                               1717 Pennsylvania Avenue NW, Suite 500
                                               Washington, DC 20006-4623
                                               Telephone: 202-371-6351
                                               Facsimile: 202-289-1330
Case 19-43402-mxm11 Doc 259-3 Filed 08/24/20   Entered 08/24/20 11:33:19   Page 4 of 4




                                    Email:     jvanhorn@btlaw.com

                                    COUNSEL FOR THE OFFICIAL COMMITTEE OF
                                    UNSECURED CREDITORS OF ROOFTOP GROUP
                                    INTERNATIONAL PTE. LTD.
